Citation Nr: 0402953	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  03-05 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claims for service connection for a left knee 
disability, left hip disability, and low back disability, as 
secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





REMAND

The veteran served on active duty from June 1967 to March 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2001 RO decision which found that new and 
material evidence had not been submitted to reopen previously 
denied claims for service connection for a left knee 
disability, left hip disability, and low back disability, as 
secondary to a service-connected right knee disability.

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his applications 
to reopen claims for service connection.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Documents in the claim folder 
note that the veteran has reported receiving Social Security 
Administration (SSA) disability benefits, reportedly for the 
disabilities in issue.  The SSA documents may be relevant to 
the VA claims and should be obtained.  Records in the claims 
folder mention that the veteran was awarded workers 
compensation benefits, and such records should be obtained.  
He should also be given another opportunity to submit any new 
and material evidence to reopen his claims for service 
connection.

Accordingly, the case is remanded for the following action:

1.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by the SSA in awarding 
the veteran disability benefits.  Copies 
of related SSA decisions should also be 
obtained.

2.  The RO should have the veteran 
identify all workers compensation awards 
which he has received for problems with 
his knees, hips, and back.  The RO should 
then obtain copies of the related workers 
compensation records. 

3.  The RO should have the veteran 
identify all other sources of VA and non-
VA treatment, since his discharge from 
service, concerning left knee, left hip, 
and low back disorders, particularly 
medical records which may relate these 
conditions to his service-connected right 
knee disability.  The RO should then 
obtain copies of all related medical 
records which are not already in the 
claims file.

4.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the 
applications to reopen claims for service 
connection for a left knee disability, 
left hip disability, and low back 
disability, as secondary to a service-
connected right knee disability.  If the 
benefits are denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


